Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161107(133)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  NEW PRODUCTS CORPORATION,                                                                            Richard H. Bernstein
          Plaintiff/Counterdefendant-                                                                  Elizabeth T. Clement
          Appellant,                                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 161107
  v                                                                 COA: 344211
                                                                    Berrien CC: 11-000280-CH
  HARBOR SHORES BHBT LAND
  DEVELOPMENT, LLC,
           Defendant/Counterplaintiff/
           Third-Party Plaintiff-Appellee,
  and
  HARBOR SHORES GOLF COURSE, LLC,
           Defendant/Counterplaintiff-
           Appellee,
  and
  WHIRLPOOL CORPORATION, CORNERSTONE
  COMMUNITY ASSET FUND, INC., CITY OF
  BENTON HARBOR, BENTON CHARTER
  TOWNSHIP, and HORIZON BANK,
            Defendants-Appellees,
  and
  MICHIGAN MAGNET FUND E, LLC,
  HORIZON BANCORP, and PNC BANK,
           Defendants,
  and
  LARRY ALLEN HEALD and HEIDI HEALD,
             Third-Party Defendants.
  ___________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its replies is GRANTED. The replies will accepted as timely filed if submitted
  on or before July 29, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 20, 2020

                                                                               Clerk